DETAILED ACTION
The Action is responsive to Applicant’s Application filed April 30, 2020.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed April 30, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed November 16, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepeltier (US Pub. No. 2017/0075877).

Regarding claim 1, Lepeltier teaches a computer-implemented method for technical language processing, the method comprising:
‘constructing one or more base hash functions for generating hashcodes that represent semantic content of technical text’ as hash functions used to generate hashcodes for text in a technical document (¶0119, 127)
‘accessing one or more lexicons describing technical terminology’ as receiving lexical indications (¶0027-28)
‘utilizing the one or more lexicons to create one or more customized hash functions from the one or more base hash functions to generate hashcodes that more accurately represent a semantic content of the technical terminology in the one or more lexicons compared to the base hash functions’ as special purpose hash functions for large numbers of similar text to reduce the number of full texts that have to be compared to one another (¶0226)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 7-10, 13-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeltier (US Pub. No. 2017/0075877) further in view of Agarwal (US Pub. No. 2011/0270820)

Regarding claim 2, Lepeltier teaches:
‘utilizing the one or more of the customized hash functions to generate hashcodes for the syntactic elements and storing the hashcodes for the syntactic elements in a hashcode database’ as special purpose hash functions for large 
‘accessing a search query’ (¶0223)
Lepeltier fails to explicitly teach:
‘parsing documents in a technical document repository into syntactic elements’
‘utilizing the one or more customized hash functions to generate a search hashcode for the search query’
Agarwal teaches:
‘parsing documents in a technical document repository into syntactic elements’ as parsing documents to convert to word occurrences (¶0027)
‘utilizing the one or more customized hash functions to generate a search hashcode for the search query’ as using a hash algorithm on the search query (¶0051)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Agarwal’s would have allowed Lepeltier’s to efficiently store and organize large quantities of data for searching (¶0002)


Regarding claim 3, Agarwal teaches further comprising:
‘correlating the search hashcode with the hashcode database and determining one or more search results’ as determining matches between the word hash and the database (¶0051)

Regarding claim 4, Lepeltier teaches further comprising:
‘displaying the one or more search results’ (Fig. 20)

Regarding claim 7, Lepeltier teaches further comprising:
‘using one or more computer translation tools to translate document repositories’ as using translation software tools (¶0048)

Regarding claim 8, Lepeltier teaches a computer-implemented method for searching a technical documents repository, the method comprising:
‘constructing one or more base hash functions for generating hashcodes that represent semantic content of technical text’ as hash functions used to generate hashcodes for text in a technical document (¶0119, 127)
 ‘utilizing the one or more base hash functions to generate hashcodes for the syntactic elements and storing the hashcodes in a hashcode database’ as special purpose hash functions for large numbers of similar text to reduce the number of full texts that have to be compared to one another and storage in a database (¶0226-248)
‘accessing a search query’ (¶0223)
Lepeltier fails to explicitly teach:
‘parsing documents in the technical document repository into syntactic elements’ 

‘utilizing the one or more base hash functions to generate a search hashcode for the search query’
‘correlating the search hashcode with the hashcode database and determining one or more search results’
Agarwal teaches:
‘parsing documents in the technical document repository into syntactic elements’ as parsing documents to convert to word occurrences (¶0027)
‘utilizing the one or more base hash functions to generate a search hashcode for the search query’ as using a hash algorithm on the search query (¶0051)
‘correlating the search hashcode with the hashcode database and determining one or more search results’ as determining matches between the word hash and the database (¶0051)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Agarwal’s would have allowed Lepeltier’s to efficiently store and organize large quantities of data for searching (¶0002)

Regarding claim 9, Lepeltier teaches further comprising:
‘accessing one or more lexicons describing technical terminology’ as receiving lexical indications (¶0027-28)
‘utilizing the one or more lexicons to create one or more customized hash functions from the one or more base hash functions to generate hashcodes that more accurately represent a semantic content of the technical terminology in the one or more lexicons compared to the base hash functions’ as special purpose hash functions for large numbers of similar text to reduce the number of full texts that have to be compared to one another (¶0226)

Regarding claim 10, Lepeltier teaches further comprising:
‘displaying the one or more search results’ (Fig. 20)

Regarding claim 13, Lepeltier teaches further comprising:
‘using one or more computer translation tools to translate document repositories’ as using translation software tools (¶0048)

Regarding claim 14, Lepeltier teaches a computer-program product for searching a technical documents repository, the computer program product comprising:
‘one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (¶0177), the method comprising:
‘constructing one or more base hash functions for generating hashcodes that represent semantic content of technical text’ as hash functions used to generate hashcodes for text in a technical document (¶0119, 127)
 ‘utilizing the one or more base hash functions to generate hashcodes for the syntactic elements and storing the hashcodes in a hashcode database’ as special purpose hash functions for large numbers of similar text to reduce the number of 
‘accessing a search query’ (¶0223)
Lepeltier fails to explicitly teach:
‘parsing documents in the technical document repository into syntactic elements’ 
‘utilizing the one or more base hash functions to generate a search hashcode for the search query’
‘correlating the search hashcode with the hashcode database and determining one or more search results’
Agarwal teaches:
‘parsing documents in the technical document repository into syntactic elements’ as parsing documents to convert to word occurrences (¶0027)
‘utilizing the one or more base hash functions to generate a search hashcode for the search query’ as using a hash algorithm on the search query (¶0051)
‘correlating the search hashcode with the hashcode database and determining one or more search results’ as determining matches between the word hash and the database (¶0051)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Agarwal’s would have allowed Lepeltier’s to efficiently store and organize large quantities of data for searching (¶0002)

Regarding claim 15, Lepeltier teaches further comprising:
‘accessing one or more lexicons describing technical terminology’ as receiving lexical indications (¶0027-28)
‘utilizing the one or more lexicons to create one or more customized hash functions from the one or more base hash functions to generate hashcodes that more accurately represent a semantic content of the technical terminology in the one or more lexicons compared to the base hash functions’ as special purpose hash functions for large numbers of similar text to reduce the number of full texts that have to be compared to one another (¶0226)

Regarding claim 16, Lepeltier teaches further comprising:
‘displaying the one or more search results’ (Fig. 20)

Regarding claim 19, Lepeltier teaches further comprising:
‘using one or more computer translation tools to translate document repositories’ as using translation software tools (¶0048)

Regarding claim 20, Lepeltier teaches further comprising:
‘one or more computer processors capable of executing the program instructions stored on the one or more computer-readable storage media’ (¶0050, 196)


Claim 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeltier (US Pub. No. 2017/0075877), Agarwal (US Pub. No. 2011/0270820) further in view of Laethem (US Pub. No. 2017/0220610)

Regarding claim 5, Lepeltier fails to explicitly teach ‘concatenating the hashcodes for the syntactic elements to generate an aggregate hashcode.’
Laethem teaches ‘concatenating the hashcodes for the syntactic elements to generate an aggregate hashcode.’ (¶0080-82)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Laethem’s would have allowed Lepeltier’s to improve execution of queries for an end user (¶0002)

Regarding claim 11, Lepeltier fails to explicitly teach ‘concatenating the hashcodes generated by the one or more of the customized hash functions to generate an aggregate hashcode.’
Laethem teaches ‘concatenating the hashcodes generated by the one or more of the customized hash functions to generate an aggregate hashcode.’ (¶0080-82)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Laethem’s would have allowed Lepeltier’s to improve execution of queries for an end user (¶0002)

Regarding claim 17, Lepeltier fails to explicitly teach ‘concatenating the hashcodes generated by the one or more of the customized hash functions to generate an aggregate hashcode.’
Laethem teaches ‘concatenating the hashcodes generated by the one or more of the customized hash functions to generate an aggregate hashcode.’ (¶0080-82)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Laethem’s would have allowed Lepeltier’s to improve execution of queries for an end user (¶0002)

Claim 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeltier (US Pub. No. 2017/0075877), Agarwal (US Pub. No. 2011/0270820) further in view of Mazaael (US Pub. No. 2021/0081849)

Regarding claim 6, Lepeltier fails to explicitly teach ‘modifying the customized hash functions utilizing user feedback on the one or more search results’
Mazaael teaches ‘modifying the customized hash functions utilizing user feedback on the one or more search results’ (¶0048)
Mazaael’s would have allowed Lepeltier’s to improve techniques for configuring search results (¶0003)

Regarding claim 12, Lepeltier fails to explicitly teach ‘modifying the one or more customized hash functions utilizing user feedback on the one or more search results’
Mazaael teaches ‘modifying the one or more customized hash functions utilizing user feedback on the one or more search results’ (¶0048)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Mazaael’s would have allowed Lepeltier’s to improve techniques for configuring search results (¶0003)

Regarding claim 18, Lepeltier fails to explicitly teach ‘collecting user feedback on the one or more search results; and modifying the customized hash functions based on the user feedback’
Mazaael teaches ‘collecting user feedback on the one or more search results; and modifying the customized hash functions based on the user feedback (¶0048)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Mazaael’s would have allowed Lepeltier’s to improve techniques for configuring search results (¶0003)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166